                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
JERRY DEFOREST GRAVES, III,                      §
                                                 §
       Petitioner,                               §
                                                 §
v.                                               §          Case No. 6:19-CV-304-JDK-JDL
                                                 §
UNITED STATES,                                   §
                                                 §
       Respondent.                               §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Jerry Deforest Graves, III, proceeding pro se, filed the instant petition for a writ

of habeas corpus. This case was referred to United States Magistrate Judge John D. Love pursuant

to 28 U.S.C. § 636. On July 15, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 11), recommending that the petition be dismissed as moot because Petitioner already

received the relief he was seeking. A return receipt indicating delivery to Petitioner was received

by the Clerk on July 29, 2019 (Docket No.12).

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Petitioner did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they




                                            Page 1 of 2
are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court

adopts the Report and Recommendation (Docket No. 11) as the findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No.11)

be ADOPTED. It is further

       ORDERED that the petition for a writ of habeas corpus is DISMISSED WITHOUT

PREJUDICE as moot. A certificate of appealability is DENIED. All motions not previously

ruled on are DENIED.

       So ORDERED and SIGNED this 20th day of August, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
